Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JUAN CARLOS RUFFIER II

                                   Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00195-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Juan Carlos Ruffier II, asks this Court to issue a writ of mandamus against
the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the record before us, we are unable to conclude that Respondent clearly
abused her discretion.  Accordingly, we deny mandamus relief and the motion for emergency
relief.  See Tex. R. App. P. 52.8(a).
 
                                                                  RICHARD BARAJAS, Chief Justice
June 9, 2005

Before Panel No. 5
Barajas, C.J., Ables, and Parks, JJ.
Ables and Parks, JJ., sitting by assignment